EXHIBIT 23.5 CAWLEY, GILLESPIE & ASSOCIATES, INC. PETROLEUM CONSULTANTS 9, SUITE 117 , SUITE 302 1, SUITE 625 AUSTIN, TEXAS 78729-1106 FORT WORTH, TEXAS76102-4987 HOUSTON, TEXAS 77002-5008 512-249-7000 817-336-2461 713-651-9944 FAX 512-233-2618 FAX 817-877-3728 FAX 713-651-9980 www.cgaus.com CONSENT OF CAWLEY, GILLESPIE & ASSOCIATES, INC. We hereby consent to the incorporation by reference, into a Form S-8 Registration Statement to be filed by U.S. Energy Corp. (the “Company”), of information contained in our report relating to certain estimated quantities of the Company’s proved reserves of oil and gas, future net income and discounted future net income, effective December 31, 2009, from the Company’s Form 10-K for the year ended December 31, 2009. We further consent to the incorporation by reference, into such Form S-8 Registration Statement, of the references to our firm under the headings “Reserves,” “Oil and Gas Production,” “Oil and Gas Production,” and “Oil and Natural Gas Reserves (Unaudited),” as set forth in such Form 10-K. Very truly yours, /s/ W. Todd Brooker W. Todd Brooker, P.E. Vice President Cawley, Gillespie & Associates, Inc. Texas Registered Engineering Firm F-693 Austin, Texas May 7, 2010
